Citation Nr: 0023559	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  94-09 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Improved Death Pension benefits in the amount of $4,969, to 
include the question of whether the indebtedness was properly 
created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to 
August 1971; he died in January 1985.  The appellant is his 
widow.  

This matter arises from various decisions rendered since 
March 1993 by the Department of Veterans Affairs (VA) 
Regional Office (RO), in Muskogee, Oklahoma.  Together, these 
created the indebtedness now at issue, and denied waiver of 
its recovery on the grounds that it was the product of 
willful misrepresentation by the appellant.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), with regard to creation of 
the debt, the case was certified to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

In July 1996, the Board remanded the instant claim for 
further development.  Documentation of the debt and a 
determination of whether the overpayment was the result of 
misrepresentation of a material fact and required referral to 
the Inspector General or the District Counsel, or the 
Department of Justice was required.  See 38 C.F.R. § 1.962(b) 
(1995).  During the pendency of this appeal, the RO's 
Committee on Waivers and Compromises (Committee) determined 
that there was no willful misrepresentation and the claim was 
readjudicated on other waiver factors.  The total debt was 
determined to be $10,794.  In July 1998, a partial waiver of 
overpayment in the amount of $5,825 was granted.  The amount 
previously recovered by the RO of $4,969 was retained.  


FINDINGS OF FACT

1.  In April 1987, the appellant was awarded improved death 
pension benefits for herself and her dependent children, 
effective December 1985.  

2. The RO advised the appellant of the necessity that she 
notify VA of any change in income, marital status or number 
of dependents, and that absent such notification, an 
overpayment, subject to recovery, may be created.

3.  In September 1991, a Department of Human Services (DHS) 
employee informed VA that the appellant had been "working 
all along."  

4.  The appellant does not dispute that she had wage income 
from 1987 to 1992.  


CONCLUSION OF LAW

The indebtedness created by the overpayment of improved death 
pension benefits from 1987 to 1992, was proper.  38 U.S.C.A. 
§ 5112(b) (West 1991);  38 C.F.R. § 3.660(a)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


In February 1985, the appellant submitted an Application for 
Dependency and Indemnity Compensation or Death Pension By 
Surviving Spouse or Child.  The appellant indicated in that 
application that she had earnings in the amount of $4500 
expected from the date of the veteran's death (January 1985) 
to December of that year.  She also related that she expected 
to have $4500 in earnings during the next calendar year and 
that although she had applied for Social Security benefits 
for herself and her children, the amount she would receive 
was unknown.  She signed the form.  

In April 1985, an Award Certificate was sent to the appellant 
by the Social Security Administration.  The award certificate 
indicated, in pertinent part, that the appellant would 
receive $810 in Social Security benefits on behalf of her 
5 children.  

In May 1985, VA received a Statement of Income and Net Worth 
from the appellant.  She indicated that she had $10,000 in 
debts, owned no stocks and bonds, was in receipt of Social 
Security benefits on her children's behalf in the amount of 
$405; earned $1300 in income in 1984; and expected $5,832 in 
Social Security benefits in 1985 and 1986.  She indicated no 
wage earnings were received or expected for 1985 or 1986.  
She signed the form.  

In July 1985, the appellant submitted a statement from the 
Oklahoma Employment Security Commission.  This statement 
indicated that the appellant was to received unemployment 
compensation benefits in the amount of $64 weekly, based on 
wages from 1983 and 1984.  

In July 1985, VA received a Statement of Income and Net Worth 
from the appellant.  This statement revealed her monthly 
receipt of $486 and each child's monthly receipt of $81 in 
the form of Social Security benefits.

By letter of November 1985, the RO notified the appellant 
that her claim for death benefits had been denied as the 
maximum annual rate of income for a widow with children to 
receive death pension was $8,883.  Her income was determined 
to be $9,615 per year.  She was instructed to submit 
additional evidence if her family income decreased or if she 
had evidence that her income did not exceed the annual limit.  

In November 1985, the appellant submitted a letter of Social 
Security Benefit Information.  This letter indicated that 
that Social Security benefits had been adjusted as one of the 
children was 18 and no longer a full time student.  The 
monthly payment for the appellant was determined to be $388 
per month.  

In February 1986, the appellant submitted Wage and Tax 
Statements for 1985 from three employers which indicated a 
total income of $1,618.46.  Also submitted was a statement 
from the Oklahoma State Employment Service which indicated 
that the appellant last worked in October 1985.  Another 
Statement of Income and Net Worth filed during this period 
revealed that the appellant was in receipt of $500 per month 
Social Security benefits for four children and herself.  She 
reported income in 1985 of $1,708.45; Social Security 
benefits on behalf of her children in the amount of $1,639; 
and unemployment compensation benefits of $1,664.  Income 
received and expected in 1986 was Social Security benefits of 
$5,600; and $5,600 was expected in the next calendar year for 
Social Security benefits.  She continued to have debts of 
$10,000.

In August 1986, a letter was received by the RO from the 
appellant which stated that she was not receiving, nor did 
she expect to receive sick benefits, workman's compensation 
or unemployment benefits.  

A Statement of Income and Net Worth filed by the appellant in 
October 1986 revealed that the appellant was in receipt of 
$500 per month Social Security benefits for four children and 
herself.  She reported income in 1985 of $1,708.45; Social 
Security benefits on behalf of her children in the amount of 
$1,639; and unemployment compensation benefits of $1,664.  
Income received and expected in 1986 was Social Security 
benefits of $6,000; and $6,000 expected in the next calendar 
year for Social Security benefits.  She continued to have 
debts of $10,000.  She also submitted a Statement in Support 
of Her Claim.  The statement indicated that the last day she 
worked was October 9, 1985; the last check she received was 
November 2, 1985 in the amount of $50; her first unemployment 
check was February 24, 1985 in the amount of $64; and the 
last unemployment check was February 24, 1986 in the amount 
of $7.  

In April 1987, the appellant received a letter from the RO 
stating that her claim for improved death pension had been 
approved for a monthly rate of $180, effective 
December 1, 1985.  She was informed that the award action was 
based on an annual family income of $6,000, effective 
December 1, 1985.  She was instructed to promptly report any 
change in income or number of dependents.

In September 1991, a Report of Contact was received from a 
Tulsa County Department of Human Services' employee indicated 
to VA that the appellant had been "working all along."  

In October 1991, a Field Examination Request was made to 
determine if the appellant had been in receipt of earned 
income, and if so, to find out the month, day, and year she 
began to receive earned income and the yearly gross amounts 
of income received.

In April 1992, a Report of Field Examination was submitted.  
This report indicated that several attempts were made to 
contact the appellant.  The field examiner left his card at 
the appellant's house on two occasions to no avail.  The 
field examiner spoke with the appellant's son who verified 
that the appellant was employed, but refused to state the 
name of the appellant's employer.  The field examiner 
recommended that an IRS check be made and/or suspension of 
the appellant's benefits until the information on employment 
could be obtained.  

By letter of August 1992, the RO notified the appellant that 
they proposed to terminate her improved death pension 
effective December 1985, because information had been 
received from DHS that she had been working.  Death benefits 
had been paid based on her Eligibility Verification Report 
that showed Social Security income only and no report of 
wages income.  She was given 60 days to submit evidence 
showing that the adjustment should not be made to her 
benefits.  Another letter was sent that month from the RO 
requesting that she report her employment history since 1985.  

In October 1992, the RO notified the appellant that her 
improved death pension benefits had been terminated, 
effective December 1, 1985.  In November 1992, she was 
notified that an overpayment of $10,794 had been created 
against her.  In December 1992, she sent a letter to the RO 
stating that it was an extreme hardship to count her sons' 
Social Security benefits as income.  She requested that the 
RO only attribute her Social Security benefits of $209 as 
income.

In January 1993, the appellant filed a notice of disagreement 
indicating that she disagreed with the debt attributed to her 
and she also requested a waiver of overpayment.  She related 
that the only income that she had was her Social Security of 
$209.  She requested that her children's Social Security 
benefits, each receiving $209 per month in benefits, be 
excluded from her income since 1985, due to extreme hardship.  

In March 1993, an audit of the appellant's account was 
performed.  The audit indicated that the appellant had 
received $10,794 in improved pension benefits from 
December 1, 1985 to October 31, 1992.  The audit indicated 
that no improved pension benefits were due the appellant 
during this period of time.  The RO also received an 
Application for Exclusion for Children's Income (VAF 21-0571) 
from the appellant during this month.  

In April 1993, the appellant submitted a substantive appeal 
indicating, in pertinent part, that she did not have any 
records that went back to 1987, but that if VA cross-checked 
records with IRS, then the information was probably correct.  
She related that she never worked full-time, only part-time 
and only when her family was desperate for money to pay 
bills.  She also stated that she only went to work part-time 
beginning in 1987 and that any overpayment determined should 
not begin before that time.  She specifically stated that the 
overpayment should not go back to 1985.  She continued to 
request waiver of recovery of the overpayment indicating that 
her only family income was Social Security benefits and also 
requested that her children's pension be reinstated.  

In May 1993, the Committee on Waivers and Compromises 
(Committee) denied the appellant's waiver of the recovery of 
overpayment on the basis that the appellant's 
misrepresentation of her wages during the period was in 
question.  

In August 1994, an Improved Pension Eligibility Verification 
Report (EVR) was submitted by the appellant.  She indicated 
that as of July 1994, there had been a change in her income 
as her Social Security benefits had been suspended.  She 
indicated that she received Social Security benefits on 
behalf of one son in the amount of $332.  This was the extent 
of the family income.  

In July 1996, the Board remanded the instant claim, 
attempting to confirm and verify any income received by the 
appellant since December 1, 1985; determine if the appellant 
was guilty of willful misrepresentation in the creation of 
the debt; and to reconsider her waiver request.  

In July 1998, the Committee reopened the appellant's request 
for waiver of the debt.  They noted that her initial waiver 
request was denied in May 1993 due to a determination of 
misrepresentation.  It was later determined that the finding 
of misrepresentation was "unfounded," and there was no 
willful misrepresentation.  The Committee found that the 
appellant worked out of necessity as the veteran's death left 
her as the only support for herself and her family.  Her 
expenses were determined to be overwhelming and she had to 
take part-time employment to make ends meet.  The Committee 
determined that she just "overlooked" the reporting of 
additional income and that at the time of their decision, she 
was still under undue hardship.  The Committee, however, did 
determine that the appellant had a degree of fault in the 
matter, but also had a great degree of hardship and 
therefore, they granted a partial waiver of any amount not 
already recovered from her.  They retained $4,969, the amount 
that had already been recovered and granted a waiver for the 
outstanding balance of $5,825.  

Analysis

Improved death pension is a benefit payable by VA to 
surviving spouses alone or with a child or children of the 
deceased veteran in custody of the surviving spouse.  Basic 
entitlement exists if, among other things, the appellant's 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23 (1999).  38 U.S.C.A. 
§ 1541(c) (West 1991); 38 C.F.R. § 3.3(b)(4)(iii) (1999).  
Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  38 C.F.R. § 3.271(a) 
(1999).  

Whenever there is a change in a beneficiary's amount of 
countable income, the monthly rate of pension payable shall 
be computed by reducing the beneficiary's applicable maximum 
annual pension rate by the new amount of countable income on 
the effective date of the change in the amount of income and 
divide the remainder by 12.  38 C.F.R. § 3.273(b)(2) (1999).  
The effective date of a reduction or discontinuance of 
pension benefits by reason of a change in income shall be the 
last day of the month in which the increase occurred.  
38 U.S.C.A. § 5112(b)(4) (West 1991); 38 C.F.R. § 3.660(a)(2) 
(1999).  

At the outset, it is important to determine if the 
overpayment of improved death pension benefits in the amount 
of $4,969 was properly created.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).  Once the VA has determined that 
there is a debt, the debtor must be advised of the fact of 
the debt and that she has the right to informally dispute the 
existence or the amount of the debt.  Also, pursuant to 
38 C.F.R. § 3.277 (1999), as a condition of granting or 
continuing pension, VA may require from any person who is an 
applicant or recipient of pension such information, proofs, 
and evidence as is necessary to determine the annual income 
and the value of the corpus of the estate of such person, and 
of any spouse or child for whom the person is receiving or is 
to receive increased pension.  

In this case, the appellant was granted improved death 
pension benefits for herself and the veteran's children, 
effective December 1, 1985.  She indicated at that time that 
she had no income except Social Security benefits from 
November 1985.  She continued to state that her income was 
solely based on Social Security benefits and in 
September 1991, an employee of the Tulsa County DHS contacted 
VA and informed them that the appellant had been "working 
all along."  VA attempted to ascertain whether the appellant 
had earned wages and when unable to make contact with her 
through the mail, a field examination was scheduled.  The 
field examiner made several attempts to contact the appellant 
and was informed by the appellant's son that she was 
employed.  The son would not indicate her place of  
employment or how to get in contact with her.  The appellant 
was informed that the RO proposed to terminate her pension 
benefits effective December 1, 1985, unless she reported her 
employment since 1985.  At that time, no response was given 
and in 60 days, the appellant's pension was terminated, 
effective December 1, 1985.  In December 1992, she submitted 
a statement requesting only that her sons' Social Security 
benefits be excluded as income.  Later that month, she stated 
that she disagreed with the debt and also requested a waiver.  
Again, she asked that her sons' Social Security benefits be 
excluded as income.  In her substantive appeal, she stated 
that she had no records that dated to 1987, but that if the 
VA cross-checked with the IRS, the information they had was 
probably correct.  Again, she indicated that she did not work 
prior to 1987.  

Under the circumstances, the appellant's statement in her 
substantive appeal that VA's records from 1987 were probably 
correct, shows that she did not dispute the debt from 1987 to 
1992.  The only dispute of indebtedness made by the appellant 
was from 1985 to 1987.  However, the Committee has waived 
$5,825 of the $10,794 debt, an amount in excess of the amount 
that the appellant received from 1985 to 1987.  As to the 
limited extent that the overpayment was created by wage 
income that the appellant does not dispute, the indebtedness 
since 1987 was proper.  


ORDER

An overpayment from 1987 to 1992 was properly created and to 
that extent, the claim is denied.  


REMAND

The Board notes that insofar as  the appellant's indebtedness 
was created because wage income was counted from 1987, and 
the appellant did not dispute this income, the debt was 
proper.  The Committee has made a partial waiver of $5,825 of 
the appellant's $10,794 debt.  However, $4,969, the recovered 
amount, was retained by VA as it was determined that the 
appellant did have a degree of fault in the resulting 
overpayment.  That issue is still before the Board.  It is 
important to note that she has requested on more than one 
occasion during the pendency of this appeal that her sons' 
Social Security benefits be excluded as income due to 
hardship.  The RO has not directly addressed that issue in a 
supplemental statement of the case or formally adjudicated 
the appellant's March 1993 Application to Exclude Children's 
Income.  Therefore, prior to final adjudication of this 
claim, a determination must be made as to whether the 
appellant's sons' Social Security benefits should have been 
counted in light of her request for exclusion.  

Based on the foregoing, this claim is REMANDED for the 
following:

1.  The RO should specifically consider 
the appellant's claim of exclusion of her 
sons' Social Security benefits based on 
hardship.  

2.  If any part of the appellant's sons' 
Social Security benefits is excluded due 
to her claim of hardship, the RO should 
make an appropriate adjustment and 
recalculate the amount of indebtedness 
(of the retained $4,969).  If any 
recalculation has been made, the case 
should then be referred to the Committee 
for a new determination as to whether the 
final amount is proper, and whether 
waiver of the overpayment should be made.  

3.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement if the 
case (SSOC) and then be afforded a 
reasonable opportunity to respond.  

Thereafter, in accordance with current appellate procedures, 
the claims file, to include all evidence received in 
connection with the requests herein, is to be returned to the 
Board for further appellate review.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



